           Case 18-11736-KG        Doc 661     Filed 03/28/19     Page 1 of 10




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

In re:                                           :      Chapter 7
                                                 :
Heritage Home Group, LLC, et al.,                :      Case No. 18-11736 (KG)
                                                 :      Jointly Administered
                      Debtors.                   :
                                                 :      Hearing Date: 4/24/2019 at 10:00 a.m.
                                                 :      Objection Deadline: 4/11/2019 at 4:00 p.m.


    MOTION OF SB360 CAPITAL PARTNERS, LLC FOR ENTRY OF AN
    ORDER (I) DIRECTING DEBTORS’ SECURED LENDER PNC BANK,
 NATIONAL ASSOCIATION TO IMMEDIATELY REMIT SALE PROCEEDS
 PAID TO PNC SUBJECT TO SB360 CAPITAL PARTNERS LLC’S RIGHT TO
  PAYMENT OF ITS FEES AND REIMBURSEMENT OF EXPENSES FROM
       SUCH PROCEEDS; AND (II) GRANTING SUCH OTHER AND
     FURTHER RELIEF AS THE COURT DEEMS JUST AND PROPER

         SB360 Capital Partners, LLC (“SB360”), by and through undersigned counsel,

hereby files this motion (the “Motion”) for entry of an order (i) directing PNC Bank,

National Association (“PNC”) (as further defined below) to immediately remit to SB360

proceeds in the aggregate amount of $368,098.43 due to SB360 for services rendered and

expenses incurred since December 29, 2019 through February 28, 2019 (plus                any

additional amounts calculated as due and owing to SB360 since February 28, 2019,

including legal fees), arising from the sale of the Debtors’ inventory and owned furniture

fixtures and equipment (collectively the “Subject Assets”) which proceeds have been

remitted to PNC (on behalf of PNC and the other secured lenders purportedly represented

by PNC) subject to SB360’s right to payment of its fees and reimbursement of expenses

pursuant to the Interim Approval Order and the Final Approval Order (each as defined

below); and (ii) granting such other and further relief as the Court deems appropriate. In

support of this Motion, SB360 respectfully states as follows:
            Case 18-11736-KG       Doc 661       Filed 03/28/19    Page 2 of 10




                             JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

and 1334(b).

       2.      This matter is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B)

and (O).

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1409.

       4.      The statutory predicates for the relief requested herein sections 105 and 506

of the Bankruptcy Code.

                                    BACKGROUND

       5.      On July 29, 2018, (the “Petition Date”), the Debtors filed voluntary petitions

for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”)

in the United States Bankruptcy Court for the District of Delaware (the “Court”) initiating

the above-captioned cases.

       6.      On August 31, 2018, following a robust bid solicitation process, the Debtors

and SB360 entered into that certain store closing and asset disposition agreement (the

“Disposition Agreement”) pursuant to which SB360 was to serve as the Debtors’

consultant in connection with the Debtors’ liquidation of its inventory and owned furniture,

fixtures and equipment, as more fully described in the Disposition Agreement.

       7.      On September 13, 2018, this Court entered an interim order (a) Authorizing

the Debtors to Enter Into the Disposition Agreement; (b) Authorizing and Approving the

Conduct of Store Closing or Similar Themed Sales Free and Clear of All Liens, Claims,

and Encumbrances; (c) Approving Dispute Resolution Procedures; (d) Authorizing




                                             2
            Case 18-11736-KG      Doc 661       Filed 03/28/19   Page 3 of 10




Customary Bonuses to Certain Employees; and (e) Granting Related Relief (the “Interim

Approval Order”, D.I. #278).

       8.      Subsequently, on September 28, 2018, following an extensive hearing

(pertaining to U.S. Trustee’s unsuccessful assertion that SB360 should be retained under

Section 327 of the Bankruptcy Code), this Court entered the final (Amended) Order

(a) Authorizing the Debtors to Enter Into the Disposition Agreement; (b) Authorizing and

Approving the Conduct of Store Closing or Similar Themed Sales Free and Clear of All

Liens, Claims, and Encumbrances; (c) Approving Dispute Resolution Procedures; (d)

Authorizing Customary Bonuses to Certain Employees; and (e) Granting Related Relief

(the “Final Approval Order”, D.I. #335).

       9.      The Debtors and SB360 concluded the sales at the Debtors’ retail store

locations and wholesale distribution facilities on or about December 31, 2018, with the

disposition of remaining unsold Subject Assets (comprising primarily of miscellaneous

items of inventory and raw materials) continuing until today. During the course of the

Sale; (i) the sales the inventory included in the Subject Assets through February 28, 2019

aggregated $41,717,413.27, which resulted in an earned fee to SB360 of $985,091.36

through February 28, 2019 (the “Earned SB360 Inventory Fees”).

       10.     In addition, during the sale term through February 28, 2019, the Debtors

with the assistance of SB360 sold certain owned furniture, fixtures and equipment included

in the Subject Assets for an aggregate amount of $305,479.39, thereby entitling SB360 to

an earned FF&E disposition fee of $45,821.91 (the “Earned SB360 FF&E Fees”, and

together with the Earned SB360 Inventory Fees, the “Earned SB360 Fees”).



                                            3
          Case 18-11736-KG         Doc 661       Filed 03/28/19    Page 4 of 10




       11.     During the sale term, under the Disposition Agreement SB360 incurred

direct out of pocket expenses in connection with the sales of the Subject Assets in the

aggregate amount of $2,395,222.57 in accordance with the Budget annexed thereto,

(collectively, the “SB360 Out Of Pocket Expenses”).

       12.     During each week of the Sale, SB360 and the Debtors exchanged

information and SB360 prepared weekly invoices setting for the prior week’s sales together

with the calculation of the fees and expense reimbursement due to SB360 (the “SB360

Weekly Sale Reconciliations”). For the most part, following their receipt of each of the

SB360 Weekly Sale Reconciliations, the Debtors promptly remitted payment.         However,

beginning in or about the week of December 29, 2018, conspicuously about the time that

the sales at the stores and the wholesale distribution facilities were completed, the Debtors

ceased remitting payment of fees and/or expense reimbursement to SB360. SB360 was

promised by the Debtors that payment would be received on several different occasions,

but as of the date of this Motion, the aggregate amount of $368,098.43, plus legal fees

(collectively, the “Outstanding SB360 Fees/Expenses”) remains outstanding to SB360,

which amount is comprised of: (i) $145,385.63 in unpaid Earned SB360 Fees through

February 29, 2019; plus (ii) $222,712.80 for reimbursement for SB360 Out of Pocket

Expenses due to SB360 in connection with the consulting services provided under the

Disposition Agreement; plus (iii) legal fees and expenses incurred, or to be incurred, by

SB360 in connection with the enforcement of its rights under the Disposition Agreement

and the Approval Orders (which legal fees are provided for in the Consultants proposed




                                             4
             Case 18-11736-KG            Doc 661         Filed 03/28/19       Page 5 of 10




budget.1

         13.      During the period between December 29, 2018 and February 28, 2019,

notwithstanding the fact that the Debtors and PNC were not timely remitting payment of

its fees, SB360 continued to work with the Debtors to dispose of the remaining Subject

Assets, at the request of the Debtors. During this time, SB360 and the Debtors finalized

the SB360 Weekly Dale Reconciliations, and each week the Debtors’ promises of payment

went unfulfilled.

         14.      On March 12, 2019, following receipt of a Notice of Default from PNC, the

Debtors filed a motion for entry of an order (i) converting their Chapter 11 cases, (ii)

establishing a deadline for filing final Chapter 11 fee applications and setting a hearing

thereon, and (iii) granting related relief (the “Conversion Motion”, D.I. 631), together with

a companion motion to shorten notice and the schedule the hearing on the Conversion

Motion (the “Motion to Shorten Notice”, D.I. 632). On March 13, 2019, this Court granted

the relief requested in the Motion to Shorten Notice and scheduled the hearing on the

Conversion Motion for March 14, 2019 at 10:00 am. (the “Conversion Hearing”).




         1
                    SB360 notes the following: (i) the fee of $145,385.63 in fees earned by SB360 primarily
with respect to wholesale sales of inventory, during the period between December 29, 2018 and February
28, 2019, translates to aggregate sales in excess of $6 million; and (ii) despite being requested to add
additional supervision personnel to the Sale that were not initially contemplate by the proposed budget, the
aggregate amount of expenses incurred by SB360 during the term of the sale of the Subject Assets in
accordance with the Disposition Agreement (without taking into account the legal fees and expenses
incurred and/or to be incurred by SB360 in connection with this motion and the enforcement of its right
under the Disposition Agreement and the Approval Orders, for which SB360 is entitled to be reimbursed) is
in excess of $175,000 less than what was initially projected in the “Consultant Controlled Expense Budget”
initially attached to the Disposition Agreement.




                                                     5
             Case 18-11736-KG              Doc 661         Filed 03/28/19        Page 6 of 10




         15.      SB360 filed it objection to the Conversion Motion (the “SB360 Objection”,

D.I. 636) in which SB360 asserted, as it assets herein, its senior rights in and to the

proceeds of the sale sufficient to remit payment in full of the Outstanding SB360

Fees/Expenses.2        In addition, the Committee filed a statement and reservation of rights

with respect to the Conversion Motion (the “Committee’s Statement”, D.I. 637) in which

the Committee laid out what it believed to be a hidden agenda of PNC (and the other

secured creditors PNC purportedly represents). A reading of the Committee’s Statement,

coupled with the facts known to SB360 appears to indicate that while the Debtors and the

Committee were negotiating a global settlement with the Pre-Petition Term Lenders which

would serve as the foundation of a plan and while SB360 was working with the Debtors to

diligently complete the liquidation of the Subject Collateral, PNC was stringing everyone

along so that its collateral would be liquidated, all the while sweeping all of the sale

proceeds, including those that property belong to SB360, and refuse to fund the Debtors.

         16.      Neither the Debtors nor PNC disputed the assertions made by SB360 in the

SB360 Objection or at the Conversion Hearing. The Court indicated that should SB360

and PNC not be able to resolve the issue, that SB360 should file a motion. As of the date

of this motion, the issue has not been resolved and SB360 has not received payment of

amounts owed to it.




         2
                    In an effort to bring finality to the issue, at the Conversion Hearing, SB360 stated on the
record that if it received immediate payment of the $368,098.43 that was due and owing as of February 28,
2019, it would foregoing payment in any fees in excess of such amounts. The Debtors (because they were
unable to) and PNC and the other Secured Creditors (because they chose not to) did not take SB360 up on
the offer made at the Conversion Hearing and accordingly such proposal is hereby revoked, and SB360
hereby seeks payment of such additional amounts once calculated.



                                                       6
            Case 18-11736-KG            Doc 661         Filed 03/28/19      Page 7 of 10




        17.      The services provided by SB360 to the Debtors under the Disposition

Agreement, served as a significant and valuable factor in the Debtors’ liquidation of its

non-luxury brand inventory and owned furniture, fixtures and equipment (the “Subject

Assets”). Prior to the commencement of the liquidation sales, the Subject Assets were the

subject of liens of the Debtors’ prepetition secured lenders and debtor-in-possession

lenders and other secured creditors (collectively the “Secured Creditors”). PNC serves as

the Agent for itself and the Debtors’ other pre-petition lenders and the DIP lender and,

upon information and belief, it is PNC who swept the proceeds from the sale of the Subject

Assets from the Debtors’ bank accounts and applied such amounts to the outstanding

obligation under pre-petition and post-petition amounts owed by the Debtors. 3                 Both the

Interim Approval Order and the Final Approval Order (collectively, the “Approval

Orders”, provide that:


                 “Pursuant to section 363(f) of the Bankruptcy Code, the
                 Consultant, on behalf of the Debtors, is authorized to sell all Sale
                 Assets pursuant to the Disposition Agreement and in accordance
                 with the Sale Guidelines and any Side Letter Agreement. All sales
                 of Sale Assets, whether by the Consultant or the Debtors, shall be
                 free and clear of any and all liens, claims, and encumbrances;
                 provided, however, that any liens, claims, and encumbrances
                 shall attach to the proceeds of the sale of applicable Sale Assets
                 with the same validity and priority and to the same extent and in
                 the same amount that any such liens, claims, and encumbrances
                 had with respect to such Sale Assets, subject to any claims and
                 defenses that the Debtors may possess with respect thereto and
                 subject to the Consultant’s fees and expenses pursuant to the

        3
                  KPS Special Situations Fund III (A), LP, KPS Special Situations Fund III, LP, KPS
Special Situations Fund III (Supplemental), LP, KPS Special Situations Fund III (AIV), LP, KPS Offshore
Investors Ltd., KPS Cayman Management III Ltd. and KPS Capital Partners, LP (collectively “Pre-Petition
Term Lenders”) are Secured Creditors of the Debtors, but “last out” lenders to be paid after PNC (and the
pre-petition and DIP lender it represents are paid in full).




                                                    7
          Case 18-11736-KG         Doc 661       Filed 03/28/19   Page 8 of 10




               Disposition Agreement. (Interim Approval Order ¶22, and the
               Final Approval Order ¶22, Emphasis Added).


       18.     Thus under the Approval Orders, as the Subject Assets were sold, they were

sold free and clear of all liens, claims and encumbrances (“collectively, the “Existing

Liens”), with all subject Existing Liens, including those of PNC, attaching to the proceeds

from the sale of the Subject Assets, in the same order and priority as they existed in the

Subject Assets, subject to any claims and defenses that the Debtors may possess with

respect thereto and subject to the Consultant’s fees and expenses pursuant to the

Disposition Agreement. The language is clear in both of the Approval Orders, which were

the subject of extensive review and negotiations among the parties. SB360 relied on such

language to serve as its protection from PNC doing exactly what they are attempting to do

here, collecting all of the proceeds from the disposition of their collateral, including the

disposition of the Subject Assets, and not pay SB360 for the services it rendered in

connection with such disposition, and leaving SB360 to bear the risk of administrative

insolvency. Putting aside the inequities of not paying SB360 for the services rending in

connection with the liquidation of their collateral, and the bad precedent that such actions

by any secured lender would set, PNC should not be permitted to disregard the Disposition

Agreement and the Approval Orders, and sweep all of the proceeds for the disposition of

the Subject Assets, thereby attempting to usurp SB360 rights and claims to such proceeds.

       19.     The proceeds from the sale of the Subject Assets, to the extent of SB360’s

unpaid fees and expenses, are/were the subject to the payment of the fees and expenses of

SB360. SB360’s entitlement to payment of such amounts should not be subject to the



                                             8
           Case 18-11736-KG          Doc 661       Filed 03/28/19     Page 9 of 10




whim of PNC (who has received the benefit of SB360’s services in connection with the

liquidation of its collateral and a waiver of its Section 506(c) liability), as to whether or not

it chooses to advance funds to the Debtors so that the Debtors can pay SB360. Such is not

the letter, intention or spirit of the Disposition Agreement and/or the Approval Orders.

        20.     There is no dispute as to the amounts owed to SB360, nor is there a dispute

as to the provisions of the Approval Orders, namely that PNC and the other Secured

Lenders rights in and to the proceeds from the sale of the Subject Assets was subject to

SB360’s right to payment of its fees and reimbursement of expenses.             All of this was

known by and agreed to by PNC and the other Secured Lenders and they should not be

permitted to circumvent what they agreed to and/or the provisions of the Approval Orders

merely because they have not been paid within the time frame they had expected.




                                               9
         Case 18-11736-KG         Doc 661      Filed 03/28/19      Page 10 of 10




                                     CONCLUSION


       WHEREFORE, SB360 respectfully requests that this Court enter an Order: (i)

directing PNC and any other secured creditor PNC purports to present, to jointly and

severally, immediately remit payment of the amounts due and owing to SB360 pursuant

to the Disposition Agreement and the Approval Orders, in the aggregate amount equal to

the sum of (i) $368,098.43, plus (ii) such other additional amounts as may be due and

owing to SB360 under the Disposition Agreement and the Approval Order, including

without limitation legal fees and expenses incurred, or to be incurred by SB360, in

connection with the enforcement of its rights under the Disposition Agreement and the

Approval Orders; and (ii) order such other or further relief as it deems proper.

 Dated: March 28, 2019                           CKR LAW LLP
 Wilmington, Delaware
                                                 /s/ Marc J. Phillips
                                                 Marc J. Phillips (No. 4445)
                                                 1000 N. West Street, Suite 1200
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 367-7834
                                                 Email: mphillips@ckrlaw.com

                                                             and

                                                 Maura I. Russell (Admitted Pro Hac Vice)
                                                 1330 Avenue of the Americas
                                                 New York, NY 10019
                                                 Telephone: (212) 259-7300
                                                 Email: mrussell@ckrlaw.com

                                                 Counsel to SB360 Capital Partners, LLC




                                            10
